                   Case 20-11570-LSS             Doc 126       Filed 07/02/20        Page 1 of 4




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                                )
In re:                                                          )        Chapter 11
                                                                )
PYXUS INTERNATIONAL, INC., et al. 1,                            )        Case No. 20-11570 (LSS)
                                                                )
                                                                )        (Joint Administration Requested)
                                     Debtors.                   )
                                                                )

            VERIFIED STATEMENT OF ELLIS & WINTERS LLP AND BENESCH,
           FRIEDLANDER, COPLAN & ARONOFF LLP PURSUANT TO FEDERAL
                      RULE OF BANKRUPTCY PROCEDURE 2019

           In these chapter 11 cases of Pyxus International, Inc. (“Pyxus”) and its affiliated debtors

and debtors-in-possession (collectively with Pyxus, the “Debtors”), Ellis & Winters LLP (“Ellis

Winters”) and Benesch, Friedlander, Coplan & Aronoff LLP (“BFCA,” and together with Ellis

Winters, “Counsel”) hereby submit this verified statement (the “Statement”) pursuant to Rule 2019

of the Federal Rules of Bankruptcy Procedure (“Rule 2019”) in connection with their joint

representation in the above-captioned chapter 11 cases (collectively, the “Bankruptcy Cases”) of

an ad hoc group (the “Ad Hoc Former Executives Group”) of certain former executives and

surviving spouses of former executives of Pyxus, certain affiliates of Pyxus and certain

predecessors in interest to the foregoing (collectively, the “Pyxus Entities”), and respectfully state

as follows:

           1.       In April 2020, certain former executives of the Pyxus Entities and surviving spouses

of former executives of the Pyxus Entities retained Ellis Winters as counsel with respect to the

potential restructuring of the Debtors. From time to time thereafter, additional former executives


1
    The Debtors in the Chapter 11 Cases, along with the last four digits of each Debtor’s United States federal tax
    identification number, are: Pyxus International, Inc. (6567), Alliance One International, LLC (3302), Alliance One
    North America, LLC (7908), Alliance One Specialty Products, LLC (0115) and GSP Properties, LLC (5603). The
    Debtors’ mailing address is 8001 Aerial Center Parkway, Morrisville, NC 27560-8417.




13539981
              Case 20-11570-LSS          Doc 126     Filed 07/02/20     Page 2 of 4




and surviving spouses of former executives of the Pyxus Entities joined the Ad Hoc Former

Executives Group. In late May 2020, the Ad Hoc Former Executives Group retained BFCA to act

as Delaware counsel.

       2.      The members of the Ad Hoc Former Executives Group have indicated to Counsel

that they hold disclosable economic interests in relation to the Debtors that arise from or relate to

their respective rights and claims as participants under, and/or beneficiaries of, certain non-

qualified retirement plans, including, without limitation, claims for future payments of non-

qualified retirement benefits and post-retirement medical benefits. The table attached hereto as

Exhibit A identifies each member of the Ad Hoc Former Executives Group.

       3.      As of the date of this Statement, each member of the Ad Hoc Former Executives

Group is a creditor of one or more of the Debtors. The members of the Ad Hoc Former Executives

Group are unable to estimate the liquidated amounts of their respective claims at this time.

       4.      As of the date of this Statement, Counsel represent the Ad Hoc Former Executives

Group and do not represent or purport to represent any entities other than the Ad Hoc Former

Executives Group in connection with the Debtors’ cases. In addition, neither the Ad Hoc Former

Executives Group nor any member of the Ad Hoc Former Executives Group represents or purports

to represent any other entities in connection with these cases.

       5.      Nothing contained in this Statement (or Exhibit A hereto) should be construed as

a limitation upon, or waiver of, any rights of any member of the Ad Hoc Former Executives Group

to assert, file, and/or amend any claim or proof of claim filed in accordance with applicable law

and any orders entered in these cases. The information contained herein is provided only for the

purpose of complying with Rule 2019 and is not intended for any other use or purpose.




                                                 2
              Case 20-11570-LSS         Doc 126     Filed 07/02/20     Page 3 of 4




       6.      At this time, neither Ellis Winters nor BFCA is aware of any claims against or

interests in the Debtors, or any of them, held by Counsel.

       7.      Counsel reserve the right to amend this Statement as may be necessary in

accordance with the requirements set forth in Rule 2019.

       8.      The undersigned hereby verifies that this Statement is true and accurate to the best

of the undersigned’s knowledge and belief.


Dated: July 2, 2020                                  BENESCH, FRIEDLANDER, COPLAN
       Wilmington, Delaware                            & ARONOFF LLP

                                                      /s/ Gregory W. Werkheiser
                                                     Gregory W. Werkheiser (DE #3553)
                                                     Noelle B. Torrice (DE # 5957)
                                                     222 Delaware Avenue, Suite 801
                                                     Wilmington, Delaware 19801
                                                     Telephone: (302) 442-7010
                                                     Facsimile: (302) 442-7012
                                                     Email: gwerkheiser@beneschlaw.com
                                                             ntorrice@beneschlaw.com

                                                     -and-

                                                     ELLIS & WINTERS LLP

                                                      /s/ Pamela W. McAfee
                                                     Pamela W. McAfee (Admitted pro hac vice)
                                                     4131 Parklake Avenue, Suite 400
                                                     Raleigh, NC 27612
                                                     Telephone: (919) 865-7019
                                                     Facsimile: (919) 865-7010
                                                     Email: pam.mcafee@elliswinters.com

                                                     Counsel to the ad hoc committee of certain
                                                     retiree executives and surviving spouses
                                                     thereof of Pyxus International, Inc., and
                                                     certain affiliated and predecessor entities




                                                3
Case 20-11570-LSS      Doc 126     Filed 07/02/20   Page 4 of 4




                         EXHIBIT A


Name                          Address
Adams, Hugh D.                c/o Pamela W. McAfee, Esq.
Cooley, James A.              ELLIS & WINTERS LLP
Corbett, Larry R.             4131 Parklake Avenue, Suite 400
Crane, Donald                 Raleigh, NC 27612
Daniels, Steven B.
Denny, James Henry
Dibrell, Louis N. III
Faucett, Thomas H.
Green, H. Peyton III
Green, Richard C.
Griffin, Elijah Shelton
Harker, Brian J.
Harrison, Robert Edward
Hines, John M.
Horton, Joseph Loyd III
Hunnicutt, John O. III
Hywood, Anthony James
Knott, Douglas E.
Lang, Roland Scott
Lloyd, William L.
Monk, Albert C. III
Monk, Robert T. Jr.
Oakes, T. Wayne
Owen, Claude
Pappas, William D.
Parker, Jerry L.
Parrish, Thomas C.
Reynolds, Thomas G.
Roberts, Michael John Mills
Schneeberger, James M.
Scott, John Martin Jr.
Taberer, Paul
Tilley, Randall E.
Van Lelyveld, Dudley
Williams, Allen Warren
